Citation Nr: 0731988	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  04-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a right shoulder 
condition.

4.  Entitlement to service connection for a right wrist 
condition. 

5.  Entitlement to service connection for disability 
manifested by right knee and ankle pains.

6.  Entitlement to service connection for migraines with 
ocular hypertension.

7.  Entitlement to service connection for bilateral hip 
disorder.

8.  Entitlement to service connection for vision loss claimed 
due to meningioma, glaucoma, diplopia, or refractive error. 

9.  Entitlement to a compensable initial rating for right ear 
hearing loss disability. 

10.  Entitlement to a compensable initial rating for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1994 to September 
2002.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that in pertinent part granted service connection 
for right ear hearing loss disability and for bilateral pes 
planus, assigning noncompensable ratings for each, and denied 
service connection for the eight claimed disorders listed on 
page 1 of this decision.  

Service connection for PTSD, for disability of the hips, 
knees, and ankles, for migraines, ocular hypertension, and 
for vision loss or other eye disease is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  VA audiometric testing reflects that left ear hearing is 
within normal limits.  

2.  There is no competent evidence of a current right 
shoulder condition.

3.  There is no competent evidence of a right wrist 
condition. 

4.  The right ear has Level II hearing and the left ear is 
not service-connected. 

5.  Bilateral pes planus has been manifested throughout the 
appeal period by pain on manipulation and use of the feet, 
which is not improved by orthotics. 

6.  Neither marked pronation, accentuated pain on use, 
swelling, nor callosities of either foot is shown.  


CONCLUSIONS OF LAW

1.  A left ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2007).

2.  A right shoulder condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2007).

3.  A right wrist condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2007).

4.  The criteria for a compensable schedular rating for right 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2007).

5.  The criteria for a 10 percent schedular rating for 
bilateral pes planus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp.2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2007).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided two notice 
letters in November 2002, which informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the RO will issue a rating decision 
that grants a 10 percent disability rating for bilateral pes 
planus and an effective date for payment (if any) of 
compensation for that rating.  

If the veteran is dissatisfied with either the effective date 
that will be assigned by the RO, he is invited to submit a 
notice of disagreement (NOD) in accordance with appeal 
instructions that will be issued with the rating decision.  
Thus, no unfair prejudice to the veteran will result from the 
Board's grant of a higher rating.  

Service Connection 

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
in-service incurrence or aggravation of a disease or injury; 
(2) the existence of a present disability; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may place the 
evidence in equipoise and thus, under 38 U.S.C.A. § 5107, 
establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder be "chronic" as a 
condition precedent to service connection under 38 C.F.R. 
§ 3.303; however, chronic diseases listed at 38 C.F.R. 
§§ 3.307, 3.309 are accorded special consideration for 
service connection.  Where a veteran served at least 90 days 
during a period of war or after December 31, 1946, and a 
listed chronic disease, such as a psychosis, becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Left Ear Hearing Loss Disability 

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2007), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

The veteran's service medical records (SMRs) reflect that he 
served in a noisy environment.  Consequently, service 
connection has been granted for right ear hearing loss 
disability and for tinnitus.  VA audiometric testing 
reflects, however, that left ear hearing was within normal 
limits in December 2002.  While that report is several years 
old, the veteran has not claimed that his hearing has 
worsened since then.  Left ear hearing thresholds are not 
shown to be at 40 or greater at any frequency, nor at 26 or 
greater at three frequencies, nor was left ear speech 
recognition below 94 percent.  Therefore, left ear hearing 
loss has not met VA's disability requirements.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim for service 
connection for left ear hearing loss disability must be 
denied.  

Right Shoulder Condition

The SMRs do not reflect a right shoulder injury; however 
during an August 2002 separation examination, the veteran 
completed a medical history questionnaire and checked "yes" 
to painful or trick shoulder.  The examiner specifically 
noted joint pains of the upper back, neck, and shoulders, but 
offered no diagnosis.  

During a December 2002 VA general medical compensation 
examination, the veteran reported that he had injured the 
right shoulder playing basketball during active service, but 
that the right shoulder did not currently bother him.  The 
examiner found normal range of motion and no swelling.  

Because there is no current right shoulder disorder, service 
connection cannot be granted.  In the absence of medical 
evidence of a current disability, the claim for service 
connection is not plausible.  The Court has specifically 
disallowed service connection where there is no present 
disability:  "[c]ongress specifically limits entitlement for 
service connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for service connection for a right shoulder condition is 
therefore denied.  




Right Wrist Condition

A February 1995 SMR reflects a complaint of right wrist pain 
with tingling of the 4th and 5th digits that first began 6 
days earlier.  A splint was applied to the right wrist and an 
assessment of carpal tunnel syndrome vs. ganglion cyst was 
offered.  A later February 1995 report changed the assessment 
to right wrist overuse.  An August 2002 medical history 
questionnaire indicates that the veteran checked "yes" to 
neuritis.  The examiner made no specific finding, however.  

During a December 2002 VA general medical compensation 
examination, the examiner noted carpal tunnel syndrome of the 
right wrist had caused prior pain on the dorsum of the hand, 
but no hand or finger problem.  The examiner noted that no 
problem with the wrist was currently found.    

Because there is no current right wrist disorder, service 
connection cannot be granted.  In the absence of medical 
evidence of a current disability, the claim for service 
connection is not plausible.  Brammer, supra.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for service 
connection for a right wrist condition.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for a right wrist condition is therefore denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board considers the initial rating from the 
initial effective date forward rather than treating the claim 
as one for an increased rating.  Fenderson v. West, 12 Vet. 
App. 119, 126-7 (1999).  

Right Ear Hearing Loss Disability 

Right ear hearing loss disability has been noncompensably 
rated for the entire appeal period under Diagnostic Code 
6100.  Under that code, Level I hearing in the service-
connected ear warrants a noncompensable rating.  

Upon VA authorized audiological evaluation in December 2002, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
30
25
25
LEFT
25
30
25
25
25

Average pure tone thresholds were 29, right ear, and 26, left 
ear.  Speech audiometry revealed speech recognition ability 
of 88 percent in the right ear and 100 percent in the left 
ear. 

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2007); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100- 
6110 (effective prior to June 10, 1999) (revisions at 64 Fed. 
Reg. 25,202-10 (May 11, 1999) (effective June 10, 1999).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2007).

When, as in this case, impaired hearing is service-connected 
in only one ear, and the veteran is not totally deaf in both 
ears, the nonservice-connected left ear will be assigned a 
Roman Number I designation for hearing impairment, subject to 
the provisions of 38 C.F.R. § 3.383 (2007).  38 C.F.R. 
§ 4.85(f) (2007).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected right ear hearing loss disability 
and finds that the current evidence of record is adequate for 
rating purposes.  

At no time during the appeal period has audiometry 
demonstrated a pure tone threshold of 55 decibels or more in 
all four frequencies in the service-connected right ear.  

The non-service-connected left ear is assigned Level I 
throughout the appeal period.  The December 2002 VA 
audiometry shows right ear speech recognition percentage of 
88 percent and an average threshold loss of 29 decibels.  
Applying these values to 38 C.F.R. § 4.85, Table VI,  the 
right ear is now Level II.  This assigned evaluation is 
determined by mechanically applying the audiometry results to 
the rating criteria.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Application of such findings to the appropriate Table results 
in the assignment of a noncompensable evaluation for right 
ear hearing loss.  The rating to be assigned for hearing loss 
is not a matter of judgment, it is simply a mechanical 
application of the audiometry findings to the chart.  Id.  
Thus, assignment of a compensable evaluation for right ear 
hearing loss is not warranted.  Because the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  
A compensable rating for right ear hearing loss is denied.  

Bilateral Pes Planus Disability 

The RO has rated bilateral pes planus noncompensable for the 
entire appeal period under Diagnostic Code 5276.  

The SMRs reflect that the service department issued orthotics 
for the feet.  A June1997 SMR notes fallen arches.  A May 
2002 SMR notes painful feet on use in spite of shoe inserts. 
A June 2002 report notes that shoe inserts were not helping.  
A December 2002 VA general medical examination report notes 
flat feet that caused no significant problem.  The pes planus 
deformity was found to be mild.  

In July 2007, the veteran's representative indicated that the 
veteran felt that his flat feet played a role in his back, 
knee, and hip problems.  Those issues have been remanded to 
determine whether this is so; however, any decision in that 
regard does not affect the disability rating to be assigned 
for the feet at this time. 

A 50 percent rating is warranted for pronounced bilateral 
acquired flatfoot (pes planus) manifested by marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, which is not improved by 
orthopedic shoes or appliances.  A 30 percent rating is 
warranted if the above symptoms are unilateral.  

A 30 percent rating is warranted for severe bilateral 
acquired flatfoot, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities.  A 20 percent rating is warranted 
if the above symptoms are unilateral.  

A 10 percent rating is warranted for moderate bilateral or 
unilateral acquired flatfoot where the weight-bearing lines 
are over or medial to great toes, and there is inward bowing 
of the tendo achillis and pain on manipulation and use of the 
feet.  

A noncompensable rating is warranted for mild unilateral or 
bilateral acquired flatfoot (pes planus) with symptoms that 
are relieved by built-up shoe or arch supports.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Bilateral pes planus has been manifested throughout the 
appeal period by pain on manipulation and use of the feet, 
which is not improved by orthopedic shoes or appliances.  
Considering the DeLuca tenets mentioned above, these 
manifestations more nearly approximate the criteria of a 10 
percent rating.  Because manifestations such as marked 
pronation, accentuated pain on use, swelling, or callosities 
are not shown, the criteria of a 30 percent schedular rating 
are not more nearly approximated.   

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 10 percent initial 
rating for bilateral pes planus must therefore be granted.  

Extraschedular Consideration

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, neither right ear hearing loss nor bilateral 
pes planus has been shown to cause such difficulties as 
marked interference with employment or to warrant frequent 
periods of hospitalization or to otherwise render impractical 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for left ear hearing loss disability is 
denied.

Service connection for a right shoulder condition is denied.

Service connection for a right wrist condition is denied. 

A compensable initial rating for right ear hearing loss 
disability is denied. 

A 10 percent initial schedular rating for bilateral pes 
planus is granted, subject to the criteria for payment of 
monetary awards.


REMAND

PTSD

The claims file reflects that the veteran failed to report 
for a VA PTSD compensation examination.  Where the veteran 
fails to report (without good cause) for examination when 
ordered, and service connection is at issue, VA is to rate 
the case based on the evidence of record.  38 C.F.R. § 3.655.  

The Board will not rate this case, as it is unclear that the 
veteran was notified of his scheduled PTSD examination or 
that he was informed of the consequences for failure to 
report for an examination without good cause.  For these 
reasons, VA should offer the veteran another PTSD 
examination.  A copy of the letter of notification of the 
time and place of the examination should be associated with 
the claims file.  

Hips, Knees, and Ankles

VA's duty to assist includes offering the veteran an 
examination to determine the nature and etiology of his 
claimed orthopedic disorders.  38 U.S.C.A. § 5103A.

A March 1997 SMR notes bilateral knee pain for six months and 
worsening.  The assessment was mild patellofemoral pain 
syndrome.  An October 1997 SMR reflects a complaint of right 
knee pain when running, mild laxity, and a positive Lachman's 
test (anterior drawer test for serious knee injury, Dorland's 
Illustrated Medical Dictionary 1677 (28th ed. 1994)).  The 
impression was possible parapatellar pain on running.  
Cushioned running shoes were recommended.  An August 2002 SMR 
and medical history questionnaire indicates that the veteran 
checked "yes" to trick or locked knee.  The examiner found 
painful hips, knees, and ankles.  

During a December 2002 VA general medical compensation 
examination, the examiner noted current bilateral knee and 
ankle pains.  No diagnosis was offered.  It is unclear 
whether the examiner meant to offer a diagnosis.  The report 
is silent concerning the hips and does not discuss the 
etiology of the claimed disorders.  In July 2004, the 
veteran's representative argued that flat feet might have 
aggravated the veteran's knees, hips, and back.  

Migraines, Ocular Hypertension, Vision Loss

The SMRs reflect frequent complaints of headaches over a 
several year period.  Diagnoses of migraines, retinal 
migraines, and tension headaches were offered during active 
service.  The veteran's August 2002 separation examination 
report reflects continuing migraines with ocular 
hypertension.  

In December 2002, a VA general medical examiner noted that 
the veteran has recurrent eye pains, but did not address 
headaches.  A January 2003 VA optometric examination notes 
that a glaucoma investigation would be scheduled, but no 
report is of record.  Thus, the veteran should be offered 
neurology and ophthalmology evaluations to determine the 
nature and etiology of claimed migraines and eye-related 
diseases.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a corrective notice, that includes: (1) 
an explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claims.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.

2.  An examination to determine whether 
the veteran has PTSD should be scheduled.  
The claims file should be made available 
to the examiner for review prior to the 
examination and the examiner should note 
that review in the report.  The examiner 
is asked to elicit any PTSD stressor and 
offer a diagnosis, if appropriate.  The 
examiner should offer a rationale for any 
conclusion in a legible report.  

If a PTSD diagnosis is offered, the AOJ 
should determine whether any claimed 
stressor needs additional verification.  
If indicated, such stressor verification 
should be undertaken.  

3.  An orthopedic examination should be 
scheduled to determine the nature and 
etiology of any hip, knee, and, or ankle 
pains.  The claims file should be made 
available to the examiner for review 
prior to the examination and the examiner 
should note that review in the report.  
The examiner is asked to elicit any 
symptoms and offer a diagnosis, if 
appropriate.  If a diagnosis is offered, 
the examiner is asked to address whether 
it is at least as likely as not (50 
percent or greater probability) that the 
disorder began during active service.   

The veteran has also claimed that his 
service-connected flat feet have 
aggravated the related joints (ankles, 
knees, hips).  If any diagnosed joint 
disability has no direct connection to 
active service, the examiner is asked to 
address whether bilateral pes planus has 
aggravated that joint disability.  The 
orthopedic examiner should offer a 
rationale for any conclusion in a legible 
report

4.  A neurologic examination should be 
scheduled to determine the nature and 
etiology of headaches.  The claims file 
should be made available to the examiner 
for review prior to the examination and 
the examiner should note that review in 
the report.  The examiner is asked to 
elicit any symptoms and offer a 
diagnosis, if appropriate.  The examiner 
should offer a rationale for any 
conclusion in a legible report.  If a 
diagnosis is offered, the examiner is 
asked to address whether it is at least 
as likely as not (50 percent or greater 
probability) that the headache disorder 
began during active service.  

5.  An ophthalmologic examination should 
be scheduled to determine the nature and 
etiology of any eye-related disease.  The 
claims file should be made available to 
the ophthalmologist for review prior to 
the examination and the ophthalmologist 
should note that review in the report.  
The ophthalmologist is asked to elicit 
any symptoms and offer a diagnosis, if 
appropriate.  If a diagnosis is offered, 
the ophthalmologist is asked to address 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the eye disease began during active 
service.  The ophthalmologist should 
offer a rationale for any conclusion in a 
legible report. 

6.  After the above are accomplished, the 
AOJ should then readjudicate the 
remaining issues.  In the event that any 
action taken remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The Board intimates no opinion, legal or factual, as to the 
ultimate disposition in this matter.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Failure to report for a scheduled VA examination without good 
cause could result in the denial of the claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)







 Department of Veterans Affairs


